STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of March 11, 2022.

Terminal Disclaimer
The Terminal Disclaimer was approved March 11, 2022. The Terminal Disclaimer overcomes the non-statutory Double Patenting rejection of claims 21-45; the rejection is withdrawn.

Allowable Subject Matter
Claims  21-45 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious,  a method of operating a Raman amplifier system, or a computer-readable non-transitory storage medium carrying instructions which when executed by one or more processors carry out the method, or the Raman amplfieir system configured to carry out the method; the method comprising measuring aggregate losses in the Raman amplifier system, comparting aggregate losses to a threshold below which a Raman amplifier is permitted to pump a transmission line, and if the aggregate losses are above the threshold employing  length of fiber to couple the Raman amplifier to at least one optical point-loss source, configuring the length of fiber to offset the aggregated losses arising from the at least one optical point-loss source,  in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645